ICO, Inc. Announces Financial Results for First Quarter Ended December 31, 2008 HOUSTON, TEXAS, February 4, 2009 – ICO, Inc. (NASDAQ: ICOC), global producer of custom polymer powders and plastic film concentrates, today announced its results for the quarter ended December 31, First Quarter Highlights · Revenues of $79.4 million, a decrease of $31.5 million or 28% from the prior year · Volumes declined 21% compared to the prior year due to global economic downturn and unfavorable resin price environment · Operating loss of $0.4 million, compared with operating income of $6.5 million in the prior year · Net loss per share of $.04 · Total debt outstanding decreased $7.1 million, or 14%, sequentially · Cash flow from operating activities bycontinuing operations of $13.5 million, up from cash outflow of $11.4 million in the prior year · Cash on hand of $11.0 million, up $5.4 million or 96% from September 30, 2008 First Quarter 2009 vs. First Quarter 2008 Revenues for the three months ended December 31, 2008 were $79.4 million, a decrease of $31.5 million or 28% compared to the same quarter of the previous year.The global economic downturn and the unfavorable resin price environment during the quarter were the primary causes of lower demand in all of our segments, which in turn caused a significant decrease in revenues.The unfavorable resin price environment was characterized by resin prices reaching historically high levels in the fourth quarter of fiscal year 2008, followed by a rapid and dramatic decline during the first quarter of fiscal year 2009.Downward resin price trends typically lead our customers to de-stock their inventory, which has the effect of reducing their demand for our products and services.Our total volumes sold decreased 21% during the first fiscal quarter, negatively impacting revenues by $18.3 million.The translation effect of the stronger U.S. Dollar was responsible for $9.2 million of the revenue decline, and the changes in prices and product mix negatively impacted revenues by an additional $4.0 million. As a result of the lower volumes sold and the unfavorable resin price environment, gross margins declined from 17.2% to 12.7% compared to the same quarter of the previous year, and gross profit declined from $19.1 million to $10.1 million over the same period. During the first quarter of fiscal year 2009, selling, general and administrative expenses (“SG&A”) declined $1.5 million or 14% to $9.1 million as a result of the translation effect of the stronger U.S. Dollar, lower external professional fees and lower compensation costs.During the first quarter of fiscal year 2009, we recognized $0.6 million of bad debt expense.We also recognized a net benefit in impairment, restructuring and other costs (income) of $0.3 million primarily as a result of an insurance reimbursement related to financial losses resulting from the loss of power in September 2008 from Hurricane Ike at our Bayshore Industrial facility. Year-over-year operating income declined from income of $6.5 million to a loss of $0.4 million as a result of the lower volumes sold and the effect of the unfavorable resin price environment.Interest expense declined $0.4 million due to lower average borrowings.We also recognized a foreign currency loss of $0.3 million due to significant fluctuations in currencies during the quarter.Net loss for the quarter was $1.1 million, down from net income of $3.5 million in the prior year period.Net loss per share was $.04, compared with net income per share of $.13 in the prior year period. First Quarter 2009 vs.
